Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 29-30 are objected to because of the following informalities:
Claim 29 line 1 recites “A medicament deliver device” this should read “A medicament delivery device”
Claim 30 line 1 recites “A medicament deliver device” this should read “The medicament delivery device” 
Appropriate correction is required.
Claim Interpretation
Claim 29 is being interpreted as an independent claim; wherein the feedback mechanism of claim 16 is incorporated within claim 29. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
The claim limitation “a first engagement means” in Claim 27 line 2 is interpreted as a proximal end edge of the tubular extension member or a radial recess, as defined in [0074], or any other equivalent structure thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a signal generating member” in Claim 1 line 15.
“a first guide structure” in Claim 20 line 2, Claim 32 line 2 and Claim 33 lines 2-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For purposes of interpretation: 
 “a signal generating member” of Claim 1 is interpreted as having the structure of a U-shaped bracket, as taught in [0061], or any equivalent thereof. 
“a first guide structure” of Claims 20, 32 and 33 is interpreted as having the structure of an opening, as taught in [0068], or any equivalent thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the first section" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination claim 28 is interpreted as being dependent on claim 20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-22, and 28-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel (US Patent Pub 20130035642).
Regarding Claim 16, Daniel teaches (Figures 3-6) an automatic feedback mechanism for a medicament delivery device (1), which notifies a user of a start of expulsion of medicament from a medicament container (80), wherein the automatic feedback mechanism comprises: 
a plunger rod (90), 
a tubular extension member (22) having a radial space defined by an inner perimeter and an inner distal surface, wherein the tubular extension member is arranged to receive the plunger rod in the radial space (See Fig 5 where plunger rod 90 is within radial space of member 22), and wherein the tubular extension member has flexible tongues (121) configured to releasably lock the plunger rod in a pre-tensioned state [0050], 
a tubular operation member (100) arranged to receive the tubular extension member (22), which tubular operation member is movable relative to the tubular extension member, wherein the tubular operation member in a first position is arranged to press the flexible tongues radially inwards to lock the plunger rod in the pre-tensioned state [0050], 
a first resilient member (91) arranged to be received inside the plunger rod to exert a force in the proximal direction (see last sentence of paragraph [0050]), and 
a signal generating member (110) arranged to partially surround the plunger rod (90; see Fig 3) and having a distal transversal end portion (Fig 4B; 112) which in a first position is at a distance D from the inner distal surface of the tubular extension member (22) when the plunger rod is in the pre-tensioned state (Fig 6A), 
wherein in an assembled state, movement of the tubular operation member causes the flexible tongues to expand radially releasing the plunger rod to travel proximally and allowing the first resilient member to move the signal generating member distally the distance D such that the 
Regarding Claim 17, Daniel teaches (Figs 4A, 4B) the feedback mechanism wherein the signal generating member (110) comprises an elongated U-shaped bracket having two longitudinally extending flexible legs (111) provided with angled radial feet extending radially outward (113) to secure the signal generating member in the first position.
Regarding Claim 18, Daniel teaches (See Annotated Figs 6A-6C) the feedback mechanism wherein the radial feet (113) in the first position have a radial extension that exceeds the transverse dimension of the radial space of the tubular extension member [0049] and where the radial feet in a second position have a radial extension that is less than the transverse dimension of the radial space of the tubular extension member (first position in Fig 6A, second position in Fig 6C; [0054]).

    PNG
    media_image1.png
    514
    594
    media_image1.png
    Greyscale

Annotated Figs 6A-6C

Regarding Claim 20, Daniel teaches [0049] the feedback mechanism wherein the plunger rod has an external surface which has a first section (the first section is interpreted as the section where 110 and outer surface of 90 overlap) provided with a first guide structure (outer surface of plunger rod 90) arranged to support and flex the signal generating member (110) radially outwards, and to guide axial displacement of the signal generating member (See Annotated Figures 6A-6C; in 6A and 6B the outer surface of plunger 90 is interacting with signal generating member 111, which is flexing 110 and 113 outwards. Fig 6C shows the outer surface of 90 no longer interacting with 110, and 110 has been displaced as indicated by the black arrow).
Regarding Claim 21, Daniel teaches (Annotated Figures 6A-6C the feedback mechanism wherein in the initial position of the plunger rod (Fig 6A shows initial position of the plunger rod) the axial overlap between the first section and the signal generating member corresponds to the distance of axial displacement of the plunger rod necessary for commencement of medicament expulsion (Fig 6C shows the displacement of the plunger rod. It is interpreted that the first section is the section where 110 and outer surface of 90 overlap. As seen in Fig 6A this overlap continues to the end of plunger 90. In Fig 6C it can be seen that signal generating member 110 no longer overlaps with plunger 90. It is interpreted that this displacement of plunger 90 corresponds to the length of the overlapped structure in Fig 6A)

Regarding Claim 28, Daniel teaches the feedback mechanism wherein the first section extends to the distal end of the plunger rod (It is interpreted that the first section is the section where 110 and outer surface of 90 overlap. As seen in Fig 3 this overlap continues to the end of plunger 90 so it is interpreted that the first section extends to the distal end of plunger 90.).
Regarding Claim 29, Daniel teaches (Figures 3-6) a medicament delivery device (1) comprising a feedback mechanism wherein the feedback mechanism comprises: 
a plunger rod (90), 
a tubular extension member (22) having a radial space defined by an inner perimeter and an inner distal surface, wherein the tubular extension member is arranged to receive the plunger rod in the radial space (See Fig 5 where plunger rod 90 is within radial space of member 22), and wherein the tubular extension member has flexible tongues (121) configured to releasably lock the plunger rod in a pre-tensioned state [0050], 
a tubular operation member (100) arranged to receive the tubular extension member (22), which tubular operation member is movable relative to the tubular extension member, wherein the tubular operation member in a first position is arranged to press the flexible tongues radially inwards to lock the plunger rod in the pre-tensioned state [0050], 
a first resilient member (91) arranged to be received inside the plunger rod to exert a force in the proximal direction (see last sentence of paragraph [0050]), and 
a signal generating member (110) arranged to partially surround the plunger rod (90; see Fig 3) and having a distal transversal end portion (Fig 4B; 112) which in a first position is at a distance 
wherein in an assembled state, movement of the tubular operation member causes the flexible tongues to expand radially releasing the plunger rod to travel proximally and allowing the first resilient member to move the signal generating member distally the distance D such that the distal transversal end portion hits the inner distal surface generating an audible signal (Figs 6A-6C; Also see [0049]).
	Regarding Claim 30, Daniel teaches the medicament delivery device comprising a linearly displaceable medicament delivery member cover (30; [0045] teaches “the tubular activation member 30 fully protects the delivery member 61”) configured to interact with the tubular operation member ([0050] teaches that 30 interacts with the tubular operation member 100).
Regarding Claim 31, Daniel teaches (Figures 3-6) an automatic feedback mechanism for a medicament delivery device comprising: 
a hollow plunger rod (90); 
a first resilient member (91) positioned within the hollow plunger rod in a pre-tensioned state to exert a force against the inside of the hollow plunger rod in a proximal direction [0050]; 
a signal generating member (110) positioned to partially surround the plunger rod, where the signal generating member has a distal transversal end portion (See Fig 4B; 112) located at a distal end of a U- bracket, where the U-bracket terminates in two distal ends, with each distal end having a radial foot extending radially outward (See Fig 4B; 113);
wherein releasing the tension of the first resilient member moves the signal generating member distally such that the distal transversal end portion hits an inner distal surface of the medicament delivery device generating an audible or tactile signal (Figs 6A-6C; Also see [0049]).

Regarding Claim 33, Daniel teaches the feedback mechanism wherein the plunger rod (90) further comprises an external surface having a first section (It is interpreted that the first section is the section where 110 and outer surface of 90 overlap) comprising a first guide structure (outer surface of 90) that supports and flexes the distal ends of the U-bracket radially outward and guides and axial displacement of the signal generating member (See annotated Figures 6A-6C and [0049]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (US Patent Pub 20130035642) in view of Karlsson (US Patent Pub 20140148763).
Regarding Claim 23, Daniel teaches all limitations of Claim 20 as shown above. Daniel does not teach the feedback mechanism wherein the first guide structure comprises axial grooves in which the signal generating member is arranged to slide.
Karlsson teaches a plunger rod (60) with a first guide structure comprising axial grooves (61; [0101 teaches there may be multiple grooves). Karlsson also teaches [00102] a signal generating member (81) that interacts with the grooves on the plunger rod. 

Allowable Subject Matter
Claims 24-27 and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 24 and 34, the prior art referenced above does not teach a plunger rod with a second section arranged distally from and contiguous to the first section. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hautaviita (EP 3184134) teaches a medicament delivery device with a plunger rod, a tubular extension member, a tubular operation member, a resilient member, and a u-shaped signal generating member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783